DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 18, 19 are cancelled.  Claims 1-17 are pending in this application and examined in this Office Action.

Status of Rejections
	1.	The rejection of claims 1 and 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims. 

	2.	The rejection of claim(s) 18 and 19 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thavandiran et al (US 2015/0313704, now USPN 10,034,738) [Thavandiran] is withdrawn in view of the cancellation of the claims.

	3.	The rejection of claims 1-9 and 13-17 under 35 U.S.C. 103 as being unpatentable over Thavandiran et al (US 2015/0313704, now USPN 10,034,738) [Thavandiran] in view of Miklas et al (US 2016/0282338) [Miklas] is maintained.  The rejection is repeated, below, for reading convenience.  Applicant’s arguments are addressed at the end of the Office Action. 

	4.	The rejection of claims 10-12 under 35 U.S.C. 103 as being unpatentable over Thavandiran et al (US 2015/0313704, now USPN 10,034,738) [Thavandiran] in view of Miklas et al (US 2016/0282338) [Miklas] as applied to claims 1-9 and 13-17 maintained.  The rejection is repeated, below, for reading convenience.  Applicant’s arguments are addressed at the end of the Office Action. 

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	1.	The rejection of claims 1-9 and 13-17 under 35 U.S.C. 103 as being unpatentable over Thavandiran et al (US 2015/0313704, now USPN 10,034,738) [Thavandiran] in view of Miklas et al (US 2016/0282338) [Miklas] is maintained. 

	Thavandiran discloses [0022]- [0028] a method of forming a cardiac tissue construct using a microfabrication platform. Thavandiran discloses the platform comprises a substrate and two or more retaining structures (the claimed support and posts; claim 1, part c) supported by the substrate, that the retaining structures (the claimed posts, claim 2) are positioned to apply tension to a tissue construct seeded on the substrate during formation of the tissue construct. Thavandiran discloses dispensing, onto the substrate, a mixture comprising a collagen mastermix comprising cardiomyocytes [0025], and fibroblasts, thereby disclosing the claimed “contacting said population of cardiac myocytes with a collagen solution and transferring the collagen solution comprising cardiac myocytes into a solid support (claim 1, parts b and c).
	Thavandiran further discloses that the at least two retaining structures are surrounded by the mixture (claim 2); and [0027] incubating the substrate for a time duration suitable for remodeling of the mixture into the cardiac tissue construct, such that the cardiac tissue construct is suspended between the at least two retaining structures under tension, thereby disclosing the claimed “three dimensional cardiac microtissue” system. See, front page, figure. Thavandiran discloses utilization of hESC-derived cardiomyocytes (figure 22(g), for example).


	It would have been obvious to one of ordinary skill to substitute the iPSCs of Miklas for the hESC derived cardiomyoctes of Thavandiran in view of the teachings of Miklas [0237] that iPSC cells are useful for studies in regenerative medicine for studying
treatment of damaged or diseased tissue and cardiac disease states, including patients with electrical conduction defects (iPSCs-CM) [0015], [0237].
	One of ordinary skill would have had a reasonable expectation of success in obtaining a three dimension culture system culturing cardiac cells derived from iPSCs in view of the teachings of both Thavandiran [0006] and Miklas [0010] that cardiac cells derived from iPSCs or hESCs were successfully cultured in three dimension culture systems and were successfully utilized as cell model systems of both healthy and diseased cardiac tissues.
	Regarding claims 1, 16 and 17, Thavandiran discloses [0022]- [0028] a method of forming a cardiac tissue construct using a microfabrication platform. Thavandiran discloses the platform comprises a substrate and two or more retaining structures (the claimed posts, claim 2) supported by the substrate, that the retaining structures are positioned to apply tension to a tissue construct seeded on the substrate during formation of the tissue construct. Thavandiran discloses dispensing, onto the substrate, a mixture comprising a collagen mastermix comprising cardiomyocytes (claim 1, parts b and c), and fibroblasts, thereby disclosing the claimed “contacting said population of cardiac myocytes with a collagen solution and transferring the collagen solution comprising cardiac myocytes into a solid support.” See, for example, figures 17 (a)-(f) showing multiple posts and multiple configurations. Thavandiran also discloses the molds comprises two posts (figure 17 (e)(i)-(iii); figures 19 and 20; and [0080],[0150)).
	Regarding claims 2 and 3, Thavandiran discloses the solid support comprising a plurality of microtissue culturing models each comprising a plurality of posts spaced at a uniform distance. See, for example, figures 17 (a)-(f) showing multiple posts and 
	Regarding claims 4 and 5, Thavandiran discloses [0166], [0167], the posts may vary based between approximately 0.5 and 5 mm, thus disclosing a range encompassing the claimed “1-3 mm apart (claim 4) and 2 mm apart” (claim 5).
	Regarding claim 6, Thavandiran discloses the posts can be 50 um to 300 um [0154], thereby teaching a range overlapping the claimed range of “0.2 mm (200 um) to 1 mm (1000 um).”
	Regarding claim 7, Thavandiran discloses, inter alia, [0318] a ramped 96 well tissue microfabrication system, each well being an individual mold (the claimed plurality of microtissue culturing molds, claim 2) and that each well (the claimed microtissue mold) is a recessed well which is 3-6 mm in diameter and 0.5-2.0 mm deep, thereby disclosing the claimed “microtissue mold approximately 2 x 4 x 1.5 mm” because the claimed mold fits within the length, width and height of Thavandiran’s microculture well.
	Regarding claim 8, Thavandiran discloses the posts are made of PDMS [0048], [0141].
	Regarding claim 9, Thavandiran discloses that the cardiac tissue construct is suspended between the at least two retaining structures under tension ([0025]; [0120], [0180], Thavandiran claim 27), thereby disclosing the claimed “wherein the said three- dimension microtissue forms suspended between said posts.”
	Regarding claim 13, Thavandiran [0148] discloses the composition comprises a cellular content of approximately 75% cardiomyocytes and 25% non-cardiomyocytes, thereby disclosing the claimed element “wherein said population of cells comprises approximately 75% cardiac myocytes.” Thavandiran also discloses [0028] a ratio of cardiomyocytes to the total number of cells is provided such that the cardiac tissue construct exhibits a conduction velocity characteristic of healthy human heart tissue.
	Regarding claim 14, Thavandiran [0268] discloses the cardiac microtissue had an intrinsic spontaneous beating frequency of about 0.1 Hz which is an expected baseline for human cardiomyocytes, thus disclosing the claimed “three dimensional cardiac microtissue exhibits beats.”


	In light of the foregoing discussion, the claimed subject matter would have been obvious with the meaning of 35 USC 103. From the teachings of the references, it is apparent that one of ordinary skill would have had a reasonable expectation of success
in producing the claimed method of generating a three dimension cardiac microtissue.	Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

	2.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thavandiran et al (US 2015/0313704, now USPN 10,034,738) [Thavandiran] in view of Miklas et al (US 2016/0282338) [Miklas] as applied to claims 1-9 and 13-17 above and further in view of Montgomery et al (US 2016/0032286, now USPN 9,752,144) [Montgomery]. The teachings of Thavandiran and Miklas above are incorporated herein in their entirety.

	Thavandiran and Miklas differ from the claims in that the documents fail to disclose a population of cardiac myocytes derived from iPSCs comprising an Arg404GLn mutation in the MYH7 gene. However, Montgomery cures the deficiency.
	Montgomery discloses methods of treating a cardiac disorder such as cardiac hypertrophy (Abstract) by modulating the activity or expression of MHC in cardiac cells by administration of an MYH7B inhibitor. Montgomery discloses MHYB7 regulates cardiac motility and stress-induced cardiac remodeling [0008].
	Montgomery discloses [0082] methods for treating or preventing pathologic cardiac hypertrophy or hypertrophic cardiomyopathy in a subject at risk of developing pathologic cardiac hypertrophy. Montgomery discloses [0082] the patient at risk of developing pathologic cardiac hypertrophy or hypertrophic cardiomyopathy may exhibit one or more risk factors including, for example, long standing uncontrolled hypertension, uncorrected valvular disease, chronic angina, recent myocardial infarction, congenital predisposition to heart disease or pathological hypertrophy. 
	It would have been obvious to one of ordinary skill to modify the cell line of Thavandiran and Miklas above by substituting the human MYH-R4030Q cell line (iPSCs- CM) of Montgomery in view of the teachings of both Thavandiran and Miklas above that [0237] that iPSC cells are useful for studies in regenerative medicine for studying treatment of damaged or diseased tissue and cardiac disease states, including patients with electrical conduction defects (iPSCs-CM) [0237].
	One of ordinary skill would have had a reasonable expectation of success in obtaining a three dimension culture system culturing cardiac cells derived from a human MYH-R403Q cell line (1PSCs-CM) in view of the teachings of both Thavandiran and Miklas that cardiac cells derived from iPSCs or hESCs were successfully cultured in three dimension culture systems and were successfully utilized as cell model systems of both healthy and diseased cardiac tissues.
	Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

                                            Response to Arguments 
	Applicant’s arguments, filed 11/12/2021, have been considered but not found persuasive.

	Applicants argue that at best, Miklas lists iPSCs as a potential source of starting material for use in the disclosed method and does not teach or suggest the generation of three-dimension cardiac microtissue from iPSCs.  Applicants argue that, in contrast, the methods of the presently claimed invention generate three-dimensional cardiac tissues with action potential durations and calcium transient durations similar to those of human ventricular cells and that such results are neither expected nor predicted by the cited references.

	In reply, and contrary to such arguments, Miklas discloses utilization of cardiomyocytes induced from iPSCs in a three dimensional tissue culture method [0015].   Thavandiran [0006] and Miklas [0010] disclose that cardiac cells derived from iPSCs or hESCs were successfully cultured in three dimension culture systems and were successfully utilized as cell model systems of both healthy and diseased cardiac tissues.
	Thavandiran discloses the cardiac microtissue displayed contractions [0268], [0280] and maturation [0288]. Thavandiran [0268] discloses the cardiac microtissue had an intrinsic spontaneous beating frequency of about 0.1 Hz which is an expected baseline for human cardiomyocytes, thus disclosing the claimed “three dimensional cardiac microtissue exhibits beats.”  No claim claims action potential durations or calcium transient.  
	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632